I do not agree that the will conferred authority on the trustee to retain non-legal investments. A trust company was named as both executor and trustee. The testator directed that the executor should not sell any part of the residuary estate, but should turn over to itself as trustee "all bonds, stock and other securities." The reason for this provision appears in a letter written by the *Page 111 
testator to the trust company some time prior to the execution of the will for the purpose of fixing the fees to be charged by the company, and in that connection he explains that as executor it would have no duties to perform other than to receive the property of the estate in kind and transfer it to the trust; his proposition was accepted by the company, and this agreement is referred to in the will. The right thus given or the duty thus inferentially imposed upon the trustee to receive the nonlegal securities among the other assets of the estate did not impliedly, much less expressly, carry with it the right to retain them. As appellants properly contend: "If it were true that the right of the trustee to receive non-legals implied a right to retain them there would obviously be no rule requiring the trustee to convert. In practically all cases the trustee has the right to receive the non-legals and does actually receive them." The casual use of the word "dividends" in the provision that the trustee is to "receive and collect all the rents, issues, profits, benefits, accretions, increase, interest, dividends and income" cannot be construed as granting "with the utmost clearness" (Barker'sEstate, 159 Pa. 518, 528, 529, 28 A. 365, 367; Taylor's Estate,277 Pa. 518, 524, 121 A. 310, 311), the authority to retain non-legal investments since, in any event, there were bound to be stocks in the trust estate for at least the reasonable time allowed by the law for their conversion. In the direction to convert the real estate, upon the death of testator's wife and grandchildren, into "money or personal securities" the word "non-legal" cannot be inserted by the court in front of the word "securities", the presumption being that only legal securities are intended unless there be authorization, either express or by necessary inference, to the contrary.
Being of opinion, therefore, that decedent's will did not give the trustee authority to retain non-legal securities, I cannot concur in the affirmance of the decree. *Page 112